 
Exhibit 10.3
 
AMENDMENT NO. 1 TO THE CONTROLLED EQUITY OFFERINGSM SALES AGREEMENT


THIS AMENDMENT NO. 1, dated as of August 6, 2012 (this “Amendment”), by and
among CAPLEASE, INC., a Maryland corporation (the “Company”), CAPLEASE, LP, a
Delaware limited partnership (the “Operating Partnership”), and Cantor
Fitzgerald & Co. (“CF&Co”), is an amendment to the Controlled Equity OfferingSM
Sales Agreement, dated May 25, 2012 (the “Agreement”) among the Company, the
Operating Partnership and CF&Co.


W I T N E S S E T H
 
WHEREAS, pursuant to Section 15 of the Agreement, the parties desire to amend
the Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
SECTION 1.         Amendment to the Agreement.   
 
(i)           The fifth sentence of Section 3 of the Agreement is hereby deleted
in its entirety and replaced with the following:
 
“Notwithstanding anything to the contrary herein, CF&Co shall not sell shares of
Preferred Stock at a price higher than the Maximum Price.  For the purposes
hereof, “Maximum Price” means (1) with respect to the Series A Preferred Stock,
$25.00 per share plus any accrued and unpaid dividends to, but excluding, the
date of sale, and (2) with respect to the Series B Preferred Stock, (a) through
October 18, 2012, $27.50; (b) subsequent to October 18, 2012 and through April
19, 2016, the product of (A) $25.00 per share plus any accrued and unpaid
dividends to, but excluding, the date of sale, and (B) the sum of (I) 1.0, and
(II) (x) the number of complete years until the optional redemption date (April
19, 2017) times (y) .0050; and (c) on April 20, 2016 and thereafter, $25.00 per
share plus any accrued and unpaid dividends to, but excluding, the date of
sale.”


(ii)          The paragraph following “Gentlemen:” in the Form of Placement
Notice attached as Schedule 1 to the Agreement is hereby deleted in its entirety
and replaced with the following:
 
“Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement between CapLease, Inc. (the “Company”),
Caplease, LP, and Cantor Fitzgerald & Co. (“CF&Co”) dated May 25, 2012, as
amended by Amendment No. 1 to  the Controlled Equity OfferingSM Sales Agreement
dated August 6, 2012 (as amended, the “Agreement”), I hereby request on behalf
of the Company that CF&Co sell up to [ ] shares of the Company’s [common
stock/Series A preferred stock/Series B preferred stock], par value $0.01 per
share, at a minimum market price of $_______ per share and, with respect to any
Preferred Stock, at the Maximum Price, as defined in Section 3 of the
Agreement.”
 
SECTION 2.          Effect on the Agreement.   Except as amended hereby, the
Agreement is reconfirmed in all respects and remains in full force and effect.
 
SECTION 3.          Execution in Counterparts.   This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed Amendment by one party to the other may be made by facsimile
transmission.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 



 
CAPLEASE, INC.
 
           
By:
/s/ Paul H. McDowell      
Name: Paul H. McDowell
Title:   Chief Executive Officer
 

 



 
CAPLEASE, LP
 
By: CLF OP GENERAL PARTNER LLC,
its sole general partner
           
By:
/s/ Paul H. McDowell      
Name: Paul H. McDowell
Title:   Chief Executive Officer
 

 



 
CANTOR FITZGERALD & CO.
 
           
By:
/s/ Jeffrey Lumby      
Name:  Jeffrey Lumby
Title:    Sr. Managing Director
 

 